UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-2742 Name of Registrant: Putnam Equity Income Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Equity Income Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 11/30/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Equity Income Fund 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP9 88579Y101 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Linda Alvarado Mgmt For For For 1.2 Elect George Buckley Mgmt For For For 1.3 Elect Vance Coffman Mgmt For For For 1.4 Elect Michael Eskew Mgmt For For For 1.5 Elect W. James Farrell Mgmt For For For 1.6 Elect Herbert Henkel Mgmt For For For 1.7 Elect Edward Liddy Mgmt For For For 1.8 Elect Robert Morrison Mgmt For For For 1.9 Elect Aulana Peters Mgmt For For For 1.10 Elect Robert Ulrich Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE LONG-TERM Mgmt For For For INCENTIVE PLAN. Allstate Corporation Ticker Security ID: Meeting Date Meeting Status ALL CUSIP9 020002101 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: F. Mgmt For For For DUANE ACKERMAN 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. BEYER 3 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES FARRELL 4 ELECTION OF DIRECTOR: JACK Mgmt For For For M. GREENBERG 5 ELECTION OF DIRECTOR: Mgmt For For For RONALD T. LEMAY 6 ELECTION OF DIRECTOR: J. Mgmt For For For CHRISTOPHER REYES 7 ELECTION OF DIRECTOR: H. Mgmt For For For JOHN RILEY, JR. 8 ELECTION OF DIRECTOR: Mgmt For For For JOSHUA I. SMITH 9 ELECTION OF DIRECTOR: Mgmt For For For JUDITH A. SPRIESER 10 ELECTION OF DIRECTOR: MARY Mgmt For For For ALICE TAYLOR 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. WILSON 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 14 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Altria Group Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTORS: Mgmt For For For ELIZABETH E. BAILEY 2 ELECTION OF DIRECTORS: Mgmt For For For GERALD L. BALILES 3 ELECTION OF DIRECTORS: Mgmt For For For DINYAR S. DEVITRE 4 ELECTION OF DIRECTORS: Mgmt For For For THOMAS F. FARRELL, II 5 ELECTION OF DIRECTORS: Mgmt For For For ROBERT E.R. HUNTLEY 6 ELECTION OF DIRECTORS: Mgmt For For For THOMAS W. JONES 7 ELECTION OF DIRECTORS: Mgmt For For For GEORGE MUNOZ 8 ELECTION OF DIRECTORS: Mgmt For For For MICHAEL E. SZYMANCZYK 9 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS 10 STOCKHOLDER PROPOSAL 1 - ShrHoldr Against Against For SHAREHOLDER SAY ON EXECUTIVE PAY 11 STOCKHOLDER PROPOSAL 2 - ShrHoldr Against Against For CUMULATIVE VOTING 12 Shareholder Proposal Regarding ShrHoldr Against Against For Application of Master Settlement Agreement Practices Worldwide 13 STOCKHOLDER PROPOSAL 4 - ShrHoldr Against Against For STOP YOUTH-ORIENTED AD CAMPAIGNS 14 STOCKHOLDER PROPOSAL 5 - ShrHoldr Against Against For TWO CIGARETTE APPROACH TO MARKETING 15 STOCKHOLDER PROPOSAL 6 - ShrHoldr Against Against For ENDORSE HEALTH CARE PRINCIPLES AmeriCredit Corp. Ticker Security ID: Meeting Date Meeting Status ACF CUSIP9 03060R101 10/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A.R. Dike Mgmt For For For Elect Douglas Higgins Mgmt For For For Elect Kenneth Jones, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For AmerisourceBergen Corp. Ticker Security ID: Meeting Date Meeting Status ABC CUSIP9 03073E105 02/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. COTROS 2 ELECTION OF DIRECTOR: JANE Mgmt For For For E. HENNEY, M.D. 3 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID YOST 4 Ratification of Auditor Mgmt For For For Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DR. Mgmt For For For DAVID BALTIMORE 2 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK J. BIONDI, JR. 3 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 4 ELECTION OF DIRECTOR: DR. Mgmt For For For VANCE D. COFFMAN 5 ELECTION OF DIRECTOR: MR. Mgmt For For For FREDERICK W. GLUCK 6 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 7 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 8 ELECTION OF DIRECTOR: MS. Mgmt For For For JUDITH C. PELHAM 9 ELECTION OF DIRECTOR: ADM. Mgmt For For For J. PAUL REASON, USN (RETIRED) 10 ELECTION OF DIRECTOR: MR. Mgmt For For For LEONARD D. SCHAEFFER 11 ELECTION OF DIRECTOR: MR. Mgmt For For For KEVIN W. SHARER 12 Ratification of Auditor Mgmt For For For 13 STOCKHOLDER PROPOSAL #1 ShrHoldr Against For Against (SIMPLE MAJORITY VOTE) 14 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (ANIMAL WELFARE) Annaly Mortgage Management Inc Ticker Security ID: Meeting Date Meeting Status NLY CUSIP9 035710409 04/21/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Common Mgmt For For For Stock Annaly Mortgage Management Inc Ticker Security ID: Meeting Date Meeting Status NLY CUSIP9 035710409 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Farrell Mgmt For For For Elect Jonathan Green Mgmt For For For Elect John Lambiase Mgmt For For For 2 Ratification of Auditor Mgmt For For For Apollo Investment Corp. Ticker Security ID: Meeting Date Meeting Status AINV CUSIP9 03761U106 08/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Elliot Stein, Jr. Mgmt For Withhold Against Elect Bradley Wechsler Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Applied Materials Inc Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Brust Mgmt For For For Elect Deborah Coleman Mgmt For For For Elect Aart de Geus Mgmt For For For Elect Philip Gerdine Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect Charles Liu Mgmt For For For Elect James Morgan Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Dennis Powell Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect Michael Splinter Mgmt For For For 2 Ratification of Auditor Mgmt For For For Aspen Insurance Holdings Limited Ticker Security ID: Meeting Date Meeting Status AHL CUSIP9 G05384105 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Re-elect Christopher O'Kane Mgmt For For For 1.2 Re-elect Heidi Hutter Mgmt For For For 1.3 Re-elect David Kelso Mgmt For For For 1.4 Re-elect John Cavoores Mgmt For For For 1.5 Elect Liaquat Ahamed Mgmt For For For 1.6 Elect Matthew Botein Mgmt For For For 1.7 Elect Richard Bucknall Mgmt For For For 1.8 Re-elect Glyn Jones Mgmt For For For 1.9 Re-elect Christopher O'Kane Mgmt For For For 1.10 Elect Richard Bucknall Mgmt For For For 1.11 Re-elect Ian Cormack Mgmt For For For 1.12 Re-elect Marek Gumienny Mgmt For Withhold Against 1.13 Re-elect Steven Rose Mgmt For Withhold Against 1.14 Re-elect Oliver Peterken Mgmt For Withhold Against 1.15 Re-elect Heidi Hutter Mgmt For For For 1.16 Re-elect Christopher O'Kane Mgmt For For For 1.17 Elect Richard Houghton Mgmt For For For 1.18 Re-elect Stephen Rose Mgmt For Withhold Against 1.19 Re-elect Christopher O'Kane Mgmt For For For 1.20 Elect Richard Houghton Mgmt For For For 1.21 Re-elect Stephen Rose Mgmt For Withhold Against 1.22 Re-elect Stephen Rose Mgmt For Withhold Against 1.23 Re-elect John Henderson Mgmt For Withhold Against 1.24 Re-elect Christopher Woodman Mgmt For Withhold Against 1.25 Re-elect Tatiana Kerno Mgmt For Withhold Against 1.26 Re-elect Christopher O'Kane Mgmt For For For 1.27 Re-elect Julian Cusack Mgmt For For For 1.28 Re-elect James Few Mgmt For Withhold Against 1.29 Re-elect Oliver Peterken Mgmt For Withhold Against 1.30 Re-elect David Skinner Mgmt For Withhold Against 1.31 Re-elect Karen Green Mgmt For Withhold Against 1.32 Re-elect Kate Vacher Mgmt For Withhold Against 1.33 Re-elect Heather Kitson Mgmt For Withhold Against 2 TO RE-ELECT MR. RICHARD Mgmt For For For HOUGHTON AS CLASS II DIRECTOR OF THE COMPANY. 3 Employee Share Purchase Plan Mgmt For For For 4 Sharesave Scheme Mgmt For For For 5 Appointment of Auditors and Mgmt For For For Authority to Set Fees 6 TO ADOPT THE AMENDED AND Mgmt For For For RESTATED BYE-LAWS OF THE COMPANY. 7 TO AUTHORIZE THE DIRECTORS Mgmt For For For OF ASPEN INSURANCE UK LIMITED TO ALLOT SHARES. 8 Amendment to Articles of Mgmt For For For Association (Aspen UK Limited) 9 Appointment of Auditors and Mgmt For For For Authority to Set Fees (Aspen UK Limtied) 10 TO AUTHORIZE THE DIRECTORS Mgmt For For For OF ASPEN INSURANCE UK LIMITED TO ALLOT SHARES 11 Amendment to Articles of Mgmt For For For Association (Aspen UK Services) 12 Appointment of Auditors and Mgmt For For For Authority to Set Fees (Aspen UK Services) 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights (Aspen UK Holdings) 14 Amendment to Articles of Mgmt For For For Association (Aspen UK Holdings) 15 Appointment of Auditors and Mgmt For For For Authority to Set Fees (Aspen UK Holdings) 16 TO AUTHORIZE THE DIRECTORS Mgmt For For For OF AIUK TRUSTEES LIMITED TO ALLOT SHARES 17 Amendment to Articles of Mgmt For For For Association (AIUK Trustees) 18 TO AUTHORIZE THE RE- Mgmt For For For APPOINTMENT OF KPMG AUDIT PLC AS THE AUDITOR 19 TO AUTHORIZE THE RE- Mgmt For For For APPOINTMENT OF KPMG AUDIT PLC AS THE AUDITOR 20 TO ADOPT THE AMENDED AND Mgmt For For For RESTATED BYE-LAWS Assurant Inc Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Palms Mgmt For For For Elect Robert Blendon Mgmt For For For Elect Beth Bronner Mgmt For For For Elect David Kelso Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE ASSURANT, Mgmt For For For INC. EXECUTIVE SHORT TERM INCENTIVE PLAN 4 APPROVAL OF THE ASSURANT, Mgmt For For For INC. LONG TERM EQUITY INCENTIVE PLAN AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 3 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 4 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 6 ELECTION OF DIRECTOR: Mgmt For For For AUGUST A. BUSCH III 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 8 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 9 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 11 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 12 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 13 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 14 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 15 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 16 REPORT ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 17 PENSION CREDIT POLICY. ShrHoldr Against Against For 18 LEAD INDEPENDENT DIRECTOR ShrHoldr Against Against For BYLAW. 19 SERP POLICY ShrHoldr Against Against For 20 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN LAUB 2 ELECTION OF DIRECTOR: Mgmt For For For TSUNG-CHING WU 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For SUGISHITA 4 ELECTION OF DIRECTOR: Mgmt For For For PAPKEN DER TOROSSIAN 5 ELECTION OF DIRECTOR: JACK Mgmt For For For L. SALTICH 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES CARINALLI 7 ELECTION OF DIRECTOR: DR. Mgmt For For For EDWARD ROSS 8 Amendment to the 2005 Stock Plan Mgmt For For For 9 Ratification of Auditor Mgmt For For For Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 07/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For TSUNG-CHING WU 2 ELECTION OF DIRECTOR: T. Mgmt For For For PETER THOMAS 3 ELECTION OF DIRECTOR: Mgmt For For For PIERRE FOUGERE 4 ELECTION OF DIRECTOR: DR. Mgmt For For For CHAIHO KIM 5 ELECTION OF DIRECTOR: DAVID Mgmt For For For SUGISHITA 6 ELECTION OF DIRECTOR: Mgmt For For For STEVEN LAUB 7 ELECTION OF DIRECTOR: Mgmt For For For PAPKEN DER TOROSSIAN 8 ELECTION OF DIRECTOR: JACK Mgmt For For For L. SALTICH 9 Amendment to 2005 Stock Plan to Mgmt For Against Against Permit Option Exchange 10 Ratification of Auditor Mgmt For For For Automatic Data Processing Ticker Security ID: Meeting Date Meeting Status ADP CUSIP9 053015103 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Brenneman Mgmt For For For Elect Leslie Brun Mgmt For For For Elect Gary Butler Mgmt For For For Elect Leon Cooperman Mgmt For For For Elect Eric Fast Mgmt For For For Elect R. Glenn Hubbard Mgmt For For For Elect John Jones Mgmt For For For Elect Frederic Malek Mgmt For For For Elect Gregory Summe Mgmt For For For Elect Henry Taub Mgmt For For For 2 APPOINTMENT OF DELOITTE & Mgmt For For For TOUCHE LLP Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 8 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 9 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 11 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 12 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 13 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 14 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 16 ELECTION OF DIRECTOR: Mgmt For Against Against JACKIE M. WARD 17 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DETERMINATION OF CEO COMP 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For EQUATOR PRINCIPLES 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For HUMAN RIGHTS Bank Of New York Mellon Corp. Ticker Security ID: Meeting Date Meeting Status BK CUSIP9 064058100 04/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Biondi, Jr. Mgmt For For For Elect Ruth Bruch Mgmt For For For Elect Nicholas Donofrio Mgmt For For For Elect Steven Elliot Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Edmund Kelly Mgmt For For For Elect Robert Kelly Mgmt For For For Elect Richard Kogan Mgmt For For For Elect Michael Kowalski Mgmt For For For Elect John Luke, Jr. Mgmt For For For Elect Robert Mehrabian Mgmt For For For Elect Mark Nordenberg Mgmt For Withhold Against Elect Catherine Rein Mgmt For For For Elect Thomas Renyi Mgmt For For For Elect William Richardson Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect John Surma Mgmt For For For Elect Wesley von Schack Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For Against Against ADOPTION OF LONG-TERM INCENTIVE PLAN. 3 PROPOSAL TO APPROVE THE Mgmt For For For ADOPTION OF EMPLOYEE STOCK PURCHASE PLAN. 4 PROPOSAL TO APPROVE THE Mgmt For For For ADOPTION OF EXECUTIVE INCENTIVE COMPENSATION PLAN. 5 Ratification of Auditor Mgmt For For For 6 STOCKHOLDER PROPOSAL ShrHoldr Against Against For WITH RESPECT TO CUMULATIVE VOTING. 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Gary Mecklenburg Mgmt For For For Elect Cathy Minehan Mgmt For For For Elect Alfred Sommer Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ANNUAL ELECTION OF ShrHoldr Against For Against DIRECTORS 4 CUMULATIVE VOTING ShrHoldr Against Against For 5 ENVIRONMENTAL REPORT ShrHoldr Against Against For Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 APPROVAL OF AMENDMENTS TO Mgmt For For For THE BIG LOTS 2005 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For BP PLC - ADR Ticker Security ID: Meeting Date Meeting Status BP CUSIP9 055622104 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RECEIVE THE DIRECTORS' Mgmt For For For ANNUAL REPORT AND ACCOUNTS 2 TO APPROVE THE DIRECTORS' Mgmt For For For REMUNERATION REPORT Re-elect Antony Burgmans Mgmt For For For Elect Cynthia Carroll Mgmt For For For Re-elect Sir William Castell Mgmt For For For Re-elect Iain Conn Mgmt For For For Elect George David Mgmt For For For Re-elect Erroll Davis Jr. Mgmt For For For Re-elect Douglas Flint Mgmt For For For Re-elect Byron Grote Mgmt For For For Re-elect Anthony Hayward Mgmt For For For Re-elect Andrew Inglis Mgmt For For For Re-elect DeAnne Julius Mgmt For For For Re-elect Sir Tom McKillop Mgmt For For For Re-elect Sir Ian Prosser Mgmt For For For Re-elect Peter Sutherland Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 SPECIAL RESOLUTION: TO Mgmt For For For ADOPT NEW ARTICLES OF ASSOCIATION 6 Authority to Repurchase Shares Mgmt For For For 7 TO GIVE LIMITED AUTHORITY TO Mgmt For For For ALLOT SHARES UP TO A SPECIFIED AMOUNT 8 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Bristol Myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP9 110122108 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.B. Mgmt For For For CAMPBELL 2 ELECTION OF DIRECTOR: J.M. Mgmt For For For CORNELIUS 3 ELECTION OF DIRECTOR: L.J. Mgmt For For For FREEH 4 ELECTION OF DIRECTOR: L.H. Mgmt For For For GLIMCHER, M.D. 5 ELECTION OF DIRECTOR: M. Mgmt For For For GROBSTEIN 6 ELECTION OF DIRECTOR: L. Mgmt For For For JOHANSSON 7 ELECTION OF DIRECTOR: A.J. Mgmt For For For LACY 8 ELECTION OF DIRECTOR: V.L. Mgmt For For For SATO, PH.D. 9 ELECTION OF DIRECTOR: T.D. Mgmt For For For WEST, JR. 10 ELECTION OF DIRECTOR: R.S. Mgmt For For For WILLIAMS, M.D. 11 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 12 EXECUTIVE COMPENSATION ShrHoldr Against Against For DISCLOSURE Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For PATRICK W. GROSS 2 ELECTION OF DIRECTOR: ANN Mgmt For For For FRITZ HACKETT 3 ELECTION OF DIRECTOR: Mgmt For For For PIERRE E. LEROY 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Associate Stock Mgmt For For For Purchase Plan 6 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Celanese Corp. Ticker Security ID: Meeting Date Meeting Status CE CUSIP9 150870103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 2 ELECTION OF DIRECTOR: Mgmt For For For DANIEL S. SANDERS 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For K. WULFF 4 Ratification of Auditor Mgmt For For For Chubb Corp. Ticker Security ID: Meeting Date Meeting Status CB CUSIP9 171232101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ZOE Mgmt For For For BAIRD 2 ELECTION OF DIRECTOR: Mgmt For For For SHEILA P. BURKE 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 4 ELECTION OF DIRECTOR: JOEL Mgmt For For For J. COHEN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FINNEGAN 6 ELECTION OF DIRECTOR: KLAUS Mgmt For For For J. MANGOLD 7 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 8 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE M. SMALL 9 ELECTION OF DIRECTOR: JESS Mgmt For For For SODERBERG 10 ELECTION OF DIRECTOR: Mgmt For For For DANIEL E. SOMERS 11 ELECTION OF DIRECTOR: Mgmt For For For KAREN HASTIE WILLIAMS 12 ELECTION OF DIRECTOR: Mgmt For For For ALFRED W. ZOLLAR 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. CIT Group Inc Ticker Security ID: Meeting Date Meeting Status CIT CUSIP9 125581108 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: GARY Mgmt For For For C. BUTLER 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. FREEMAN 3 ELECTION OF DIRECTOR: Mgmt For For For SUSAN M. LYNE 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. MCDONALD 5 ELECTION OF DIRECTOR: Mgmt For For For MARIANNE MILLER PARRS 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY M. PEEK 7 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. RING 8 ELECTION OF DIRECTOR: VICE Mgmt For For For ADMIRAL JOHN R. RYAN 9 ELECTION OF DIRECTOR: Mgmt For For For SEYMOUR STERNBERG 10 ELECTION OF DIRECTOR: PETER Mgmt For For For J. TOBIN 11 ELECTION OF DIRECTOR: LOIS Mgmt For For For M. VAN DEUSEN 12 Ratification of Auditor Mgmt For For For 13 Amendment to the Long-Term Mgmt For For For Incentive Plan Clear Channel Communications Inc Ticker Security ID: Meeting Date Meeting Status CCU CUSIP9 184502102 09/25/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For TNA N/A 2 Right to Adjourn Meeting Mgmt For TNA N/A 3 Transact Other Business Mgmt For TNA N/A Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP9 189054109 11/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS Mgmt For For For A DIRECTOR. 2 ELECT RICHARD H. CARMONA Mgmt For For For AS A DIRECTOR. 3 ELECT TULLY M. FRIEDMAN AS A Mgmt For For For DIRECTOR. 4 ELECT GEORGE J. HARAD AS A Mgmt For For For DIRECTOR. 5 ELECT DONALD R. KNAUSS AS A Mgmt For For For DIRECTOR. 6 ELECT ROBERT W. Mgmt For For For MATSCHULLAT AS A DIRECTOR. 7 ELECT GARY G. MICHAEL AS A Mgmt For For For DIRECTOR. 8 ELECT EDWARD A. MUELLER AS Mgmt For For For A DIRECTOR. 9 ELECT JAN L. MURLEY AS A Mgmt For For For DIRECTOR. 10 ELECT PAMELA THOMAS- Mgmt For For For GRAHAM AS A DIRECTOR. 11 ELECT CAROLYN M. TICKNOR AS Mgmt For For For A DIRECTOR. 12 Ratification of Auditor Mgmt For For For Comerica Inc Ticker Security ID: Meeting Date Meeting Status CMA CUSIP9 200340107 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH J. BUTTIGIEG, III 2 ELECTION OF DIRECTOR: Mgmt For For For ROGER A. CREGG 3 ELECTION OF DIRECTOR: T. Mgmt For For For KEVIN DENICOLA 4 ELECTION OF DIRECTOR: Mgmt For For For ALFRED A. PIERGALLINI 5 Ratification of Auditor Mgmt For For For Computer Sciences Corp. Ticker Security ID: Meeting Date Meeting Status CSC CUSIP9 205363104 07/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Irving Bailey, II Mgmt For For For Elect David Barram Mgmt For For For Elect Stephen Baum Mgmt For For For Elect Rodney Chase Mgmt For For For Elect Michael Laphen Mgmt For For For Elect F. Warren McFarlan Mgmt For For For Elect Thomas Patrick Mgmt For For For 2 APPROVAL OF 2007 EMPLOYEE Mgmt For For For INCENTIVE PLAN 3 TO RATIFY THE APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING BOARD INCLUSIVENESS 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING DISCLOSURE OF POLITICAL CONTRIBUTIONS ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HAROLD W. MCGRAW III 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 3 ELECTION OF DIRECTOR: Mgmt For For For BOBBY S. SHACKOULS 4 Repeal of Classified Board Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 QUALIFICATIONS FOR ShrHoldr Against Against For DIRECTOR NOMINEES 7 REPORT ON RECOGNITION OF ShrHoldr Against Against For INDIGENOUS RIGHTS 8 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For 10 GREENHOUSE GAS REDUCTION ShrHoldr Against Against For 11 COMMUNITY ACCOUNTABILITY ShrHoldr Against Against For 12 DRILLING IN ShrHoldr Against Against For SENSITIVE/PROTECTED AREAS 13 ENVIRONMENTAL IMPACT ShrHoldr Against Against For 14 GLOBAL WARMING ShrHoldr Against Against For COVIDIEN Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 03/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. BRUST 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. CONNORS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. COUGHLIN 5 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. DONAHUE 6 ELECTION OF DIRECTOR: KATHY Mgmt For For For J. HERBERT 7 ELECTION OF DIRECTOR: Mgmt For For For RANDALL J. HOGAN, III 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. MEELIA 9 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 10 ELECTION OF DIRECTOR: Mgmt For For For TADATAKA YAMADA 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH A. ZACCAGNINO 12 Ratification of Auditor Mgmt For For For Cummins Inc Ticker Security ID: Meeting Date Meeting Status CMI CUSIP9 231021106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARNALL 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT K. HERDMAN 3 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 4 ELECTION OF DIRECTOR: F. Mgmt For For For JOSEPH LOUGHREY 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM I. MILLER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGIA R. NELSON 7 ELECTION OF DIRECTOR: Mgmt For For For THEODORE M. SOLSO 8 ELECTION OF DIRECTOR: CARL Mgmt For For For WARE 9 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 10 Ratification of Auditor Mgmt For For For 11 Increase Authorized Shares Mgmt For Against Against 12 PROPOSAL TO ADOPT ShrHoldr Against Against For INTERNATIONAL LABOR ORGANIZATION STANDARDS. DISCOVER FINANCIAL SERVICES Ticker Security ID: Meeting Date Meeting Status DFS CUSIP9 254709108 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ELECT JEFFREY S. ARONIN Mgmt For For For AS A DIRECTOR 2 TO ELECT MARY K. BUSH AS A Mgmt For Against Against DIRECTOR 3 TO ELECT GREGORY C. CASE AS Mgmt For For For A DIRECTOR 4 TO ELECT DENNIS D. Mgmt For For For DAMMERMAN AS A DIRECTOR 5 TO ELECT ROBERT M. DEVLIN Mgmt For For For AS A DIRECTOR 6 TO ELECT PHILIP A. LASKAWY AS Mgmt For For For A DIRECTOR 7 TO ELECT MICHAEL H. MOSKOW Mgmt For For For AS A DIRECTOR 8 TO ELECT DAVID W. NELMS AS A Mgmt For For For DIRECTOR 9 TO ELECT MICHAEL L. Mgmt For For For RANKOWITZ AS A DIRECTOR 10 TO ELECT E. FOLLIN SMITH AS A Mgmt For For For DIRECTOR 11 TO ELECT LAWRENCE A. Mgmt For For For WEINBACH AS A DIRECTOR 12 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR E. I. DuPont de Nemours, & Co. Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Brown Mgmt For For For Elect Robert Brown Mgmt For For For Elect Bertrand Collomb Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect Alexander Cutler Mgmt For For For Elect John Dillon Mgmt For For For Elect Eleuthère Du Pont Mgmt For For For Elect Marillyn Hewson Mgmt For For For Elect Charles Holliday, Jr. Mgmt For For For Elect Lois Juliber Mgmt For For For Elect Sean O'Keefe Mgmt For For For Elect William Reilly Mgmt For For For 2 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ON PLANT CLOSURE ShrHoldr Against Against For 4 ON SEPARATION OF POSITIONS ShrHoldr Against Against For OF CHAIRMAN AND CEO 5 ON GLOBAL WARMING REPORT ShrHoldr Against Against For 6 ON AMENDMENT TO HUMAN ShrHoldr Against Against For RIGHTS POLICY 7 ON SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY Eaton Corp. Ticker Security ID: Meeting Date Meeting Status ETN CUSIP9 278058102 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ned Lautenbach Mgmt For For For Elect John Miller Mgmt For For For Elect Gregory Page Mgmt For For For Elect Victor Pelson Mgmt For For For 2 APPROVE THE PROPOSED Mgmt For For For INCREASE IN THE AUTHORIZED NUMBER OF COMMON SHARES 3 APPROVE THE PROPOSAL TO Mgmt For For For ADOPT MAJORITY VOTING IN DIRECTOR ELECTIONS 4 Adoption of Amended Regulations Mgmt For Against Against 5 APPROVE THE PROPOSED 2008 Mgmt For For For STOCK PLAN 6 APPROVE THE PROPOSED Mgmt For For For SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN 7 APPROVE THE PROPOSED Mgmt For For For EXECUTIVE STRATEGIC INCENTIVE PLAN 8 RATIFY THE APPOINTMENT OF Mgmt For For For ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Theodore Craver, Jr. Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Thomas Sutton Mgmt For For For Elect Brett White Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. ELI Lilly & Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP9 532457108 04/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Eskew Mgmt For For For Elect Alfred Gilman Mgmt For For For Elect Karen Horn Mgmt For For For Elect John Lechleiter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 Adoption of Majority Vote for Mgmt For For For Election of Directors 5 AMENDING THE COMPANY'S Mgmt For For For STOCK PLANS 6 PROPOSAL BY SHAREHOLDERS ShrHoldr Against Against For ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH 7 Shareholder Proposal Regarding ShrHoldr Against Against For Allowing Shareholders to Amend Bylaws 8 PROPOSAL BY SHAREHOLDERS ShrHoldr Against For Against ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD 9 PROPOSAL BY SHAREHOLDERS ShrHoldr Against Against For ON REPORTING COMPANY'S POLITICAL CONTRIBUTIONS Embarq Corp. Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Brown Mgmt For For For Elect Steven Davis Mgmt For For For Elect Richard Gephardt Mgmt For For For Elect Thomas Gerke Mgmt For For For Elect John Mullen Mgmt For For For Elect William Owens Mgmt For For For Elect Dinesh Paliwal Mgmt For For For Elect Stephanie Shern Mgmt For For For Elect Laurie Siegel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE EMBARQ Mgmt For Against Against CORPORATION 2008 EQUITY INCENTIVE PLAN. 4 TO APPROVE THE EMBARQ Mgmt For For For CORPORATION 2008 EMPLOYEE STOCK PURCHASE PLAN. 5 Approval of the Material Terms of Mgmt For For For Performance Goals for Qualified Performance-Based Compensation 6 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation EMC Corp. Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect Michael Cronin Mgmt For For For Elect Gail Deegan Mgmt For For For Elect John Egan Mgmt For For For Elect W. Paul Fitzgerald Mgmt For For For Elect Olli-Pekka Kallasvuo Mgmt For Withhold Against Elect Edmund Kelly Mgmt For Withhold Against Elect Windle Priem Mgmt For For For Elect Paul Sagan Mgmt For For For Elect David Strohm Mgmt For For For Elect Joseph Tucci Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Elimination of Supermajority Mgmt For For For Requirement Endurance Specialty Holdings Limited Ticker Security ID: Meeting Date Meeting Status ENH CUSIP9 G30397106 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Bolinder Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect Richard Perry Mgmt For For For Elect Robert Spass Mgmt For Withhold Against Elect Steven Carlsen* Mgmt For For For Elect David Cash* Mgmt For For For Elect Kenneth LeStrange* Mgmt For For For Elect Alan Barlow** Mgmt For For For Elect William Bolinder** Mgmt For For For Elect Steven Carlsen** Mgmt For For For Elect Daniel M. Izard** Mgmt For For For Elect Kenneth LeStrange** Mgmt For For For Elect Simon Minshall** Mgmt For For For Elect Brendan O'Neill** Mgmt For For For Elect Alan Barlow*** Mgmt For For For Elect William Bolinder*** Mgmt For For For Elect Steven Carlsen*** Mgmt For For For Elect Daniel M. Izard*** Mgmt For For For Elect Kenneth LeStrange*** Mgmt For For For Elect Simon Minshall*** Mgmt For For For Elect Brendan O'Neill*** Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO ADOPT THE COMPANY'S Mgmt For For For AMENDED AND RESTATED BYE- LAWS 4 TO AMEND THE COMPANY'S Mgmt For For For 2 Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect William George Mgmt For For For Elect James Houghton Mgmt For For For Elect Reatha King Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Walter Shipley Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 SHAREHOLDER PROPOSALS ShrHoldr Against Against For PROHIBITED () 4 DIRECTOR NOMINEE ShrHoldr Against Against For QUALIFICATIONS () 5 BOARD CHAIRMAN AND CEO ShrHoldr Against Against For () 6 SHAREHOLDER RETURN POLICY ShrHoldr Against Against For () 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 9 INCENTIVE PAY RECOUPMENT ShrHoldr Against Against For () 10 CORPORATE SPONSORSHIPS ShrHoldr Against Against For REPORT () 11 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 12 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 13 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 14 ANWR DRILLING REPORT (PAGE ShrHoldr Against Against For 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 CLIMATE CHANGE AND ShrHoldr Against Against For TECHNOLOGY REPORT (PAGE 18 ENERGY TECHNOLOGY REPORT ShrHoldr Against Against For () 19 RENEWABLE ENERGY POLICY ShrHoldr Against Against For () Foot Locker Inc Ticker Security ID: Meeting Date Meeting Status FL CUSIP9 344849104 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas DiPaolo Mgmt For For For Elect Matthew McKenna Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT ACCOUNTANTS 3 Amendment to the Annual Incentive Mgmt For For For Compensation Plan Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 2 ELECTION OF DIRECTOR: SIR Mgmt For For For WILLIAM M. CASTELL 3 ELECTION OF DIRECTOR: ANN Mgmt For For For M. FUDGE 4 ELECTION OF DIRECTOR: Mgmt For Against Against CLAUDIO X. GONZALEZ 5 ELECTION OF DIRECTOR: Mgmt For For For SUSAN HOCKFIELD 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY R. IMMELT 7 ELECTION OF DIRECTOR: Mgmt For For For ANDREA JUNG 8 ELECTION OF DIRECTOR: ALAN Mgmt For For For G. (A.G.) LAFLEY 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 10 ELECTION OF DIRECTOR: RALPH Mgmt For For For S. LARSEN 11 ELECTION OF DIRECTOR: Mgmt For For For ROCHELLE B. LAZARUS 12 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 13 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 14 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. PENSKE 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. SWIERINGA 16 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS A. WARNER III 17 RATIFICATION OF KPMG Mgmt For For For 18 CUMULATIVE VOTING ShrHoldr Against Against For 19 SEPARATE THE ROLES OF CEO ShrHoldr Against Against For AND CHAIRMAN 20 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES 21 CURB OVER-EXTENDED ShrHoldr Against Against For DIRECTORS 22 REPORT ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS 23 GLOBAL WARMING REPORT ShrHoldr Against Against For 24 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION General Mills Inc Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PAUL Mgmt For For For DANOS 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM T. ESREY 3 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 4 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RICHARDS HOPE 5 ELECTION OF DIRECTOR: HEIDI Mgmt For Against Against G. MILLER 6 ELECTION OF DIRECTOR: HILDA Mgmt For Against Against OCHOA-BRILLEMBOURG 7 ELECTION OF DIRECTOR: STEVE Mgmt For For For ODLAND 8 ELECTION OF DIRECTOR: Mgmt For For For KENDALL J. POWELL 9 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. ROSE 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 11 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 12 ELECTION OF DIRECTOR: A. Mgmt For Against Against MICHAEL SPENCE 13 ELECTION OF DIRECTOR: Mgmt For For For DOROTHY A. TERRELL 14 Ratification of Auditor Mgmt For For For 15 ADOPT THE 2007 STOCK Mgmt For For For COMPENSATION PLAN. Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF LLOYD C. Mgmt For For For BLANKFEIN TO THE BOARD OF DIRECTORS 2 ELECTION OF JOHN H. BRYAN Mgmt For For For TO THE BOARD OF DIRECTORS 3 ELECTION OF GARY D. COHN TO Mgmt For For For THE BOARD OF DIRECTORS 4 ELECTION OF CLAES DAHLBACK Mgmt For For For TO THE BOARD OF DIRECTORS 5 ELECTION OF STEPHEN Mgmt For For For FRIEDMAN TO THE BOARD OF DIRECTORS 6 ELECTION OF WILLIAM W. Mgmt For For For GEORGE TO THE BOARD OF DIRECTORS 7 ELECTION OF RAJAT K. GUPTA Mgmt For For For TO THE BOARD OF DIRECTORS 8 ELECTION OF JAMES A. Mgmt For For For JOHNSON TO THE BOARD OF DIRECTORS 9 ELECTION OF LOIS D. JULIBER Mgmt For For For TO THE BOARD OF DIRECTORS 10 ELECTION OF EDWARD M. LIDDY Mgmt For For For TO THE BOARD OF DIRECTORS 11 ELECTION OF RUTH J. SIMMONS Mgmt For For For TO THE BOARD OF DIRECTORS 12 ELECTION OF JON WINKELRIED Mgmt For For For TO THE BOARD OF DIRECTORS 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A SUSTAINABILITY REPORT Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S.M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R.A. Mgmt For For For HACKBORN 4 ELECTION OF DIRECTOR: J.H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M.V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: J.Z. Mgmt For For For HYATT 7 ELECTION OF DIRECTOR: J.R. Mgmt For For For JOYCE 8 ELECTION OF DIRECTOR: R.L. Mgmt For For For RYAN 9 ELECTION OF DIRECTOR: L.S. Mgmt For For For SALHANY 10 ELECTION OF DIRECTOR: G.K. Mgmt For For For THOMPSON 11 Ratification of Auditor Mgmt For For For Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: F. Mgmt For For For DUANE ACKERMAN 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For H. BATCHELDER 3 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS S. BLAKE 4 ELECTION OF DIRECTOR: ARI Mgmt For For For BOUSBIB 5 ELECTION OF DIRECTOR: Mgmt For For For GREGORY D. BRENNEMAN 6 ELECTION OF DIRECTOR: Mgmt For For For ALBERT P. CAREY 7 ELECTION OF DIRECTOR: Mgmt For For For ARMANDO CODINA 8 ELECTION OF DIRECTOR: BRIAN Mgmt For For For C. CORNELL 9 ELECTION OF DIRECTOR: Mgmt For For For BONNIE G. HILL 10 ELECTION OF DIRECTOR: Mgmt For For For KAREN L. KATEN 11 Ratification of Auditor Mgmt For For For 12 Management Incentive Plan Mgmt For For For 13 Amendment to the Employee Stock Mgmt For For For Purchase Plan 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL NONPARTISANSHIP 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE OFFICER COMPENSATION 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY-FOR- SUPERIOR PERFORMANCE Honeywell International Inc Ticker Security ID: Meeting Date Meeting Status HON CUSIP9 438516106 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GORDON M. BETHUNE 2 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: D. Mgmt For For For SCOTT DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For LINNET F. DEILY 6 ELECTION OF DIRECTOR: CLIVE Mgmt For For For R. HOLLICK 7 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY T. SHEARES 8 ELECTION OF DIRECTOR: ERIC Mgmt For For For K. SHINSEKI 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 11 APPROVAL OF INDEPENDENT Mgmt For For For ACCOUNTANTS 12 Amendment to Certificate of Mgmt For For For Incorporation Regarding Shareholders' Right to Call a Special Meeting 13 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For R. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLENE BARSHEFSKY 3 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. DECKER 5 ELECTION OF DIRECTOR: REED Mgmt For For For E. HUNDT 6 ELECTION OF DIRECTOR: PAUL Mgmt For For For S. OTELLINI 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For D. PLUMMER 8 ELECTION OF DIRECTOR: DAVID Mgmt For For For S. POTTRUCK 9 ELECTION OF DIRECTOR: JANE Mgmt For For For E. SHAW 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For L. THORNTON 11 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. YOFFIE 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Establishing a Board Committee on Sustainability International Business Machines Corp. Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cathleen Black Mgmt For For For Elect William Brody Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Michael Eskew Mgmt For For For Elect Shirley Jackson Mgmt For Withhold Against Elect Lucio Noto Mgmt For For For Elect James Owens Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Joan Spero Mgmt For For For Elect Sidney Taurel Mgmt For For For Elect Lorenzo Zambrano Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For BOARD COMMITTEE ON HUMAN RIGHTS 6 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For SPECIAL MEETINGS 7 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect James Cullen Mgmt For For For Elect Michael Johns Mgmt For For For Elect Arnold Langbo Mgmt For For For Elect Susan Lindquist Mgmt For For For Elect Leo Mullin Mgmt For For For Elect William Perez Mgmt For For For Elect Christine Poon Mgmt For For For Elect Charles Prince Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect David Satcher Mgmt For For For Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation JP Morgan Chase & Company Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CRANDALL C. BOWLES 2 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN B. BURKE 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. CROWN 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For DIMON 6 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT I. LIPP 10 ELECTION OF DIRECTOR: DAVID Mgmt For For For C. NOVAK 11 ELECTION OF DIRECTOR: LEE R. Mgmt For For For RAYMOND 12 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 13 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 APPROVAL OF AMENDMENT TO Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN 15 REAPPROVAL OF KEY Mgmt For For For EXECUTIVE PERFORMANCE PLAN 16 GOVERNMENTAL SERVICE ShrHoldr Against Against For REPORT 17 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 18 INDEPENDENT CHAIRMAN OF ShrHoldr Against Against For THE BOARD 19 EXECUTIVE COMPENSATION ShrHoldr Against Against For APPROVAL 20 TWO CANDIDATES PER ShrHoldr Against Against For DIRECTORSHIP 21 HUMAN RIGHTS AND ShrHoldr Against Against For INVESTMENT REPORT 22 LOBBYING PRIORITIES REPORT ShrHoldr Against Against For L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Shalikashvili Mgmt For For For Elect Michael Strianese Mgmt For For For Elect John White Mgmt For For For 2 2008 Long Term Performance Plan Mgmt For For For 3 2008 Directors Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Lincare Holdings Inc Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP9 532791100 05/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Byrnes Mgmt For For For Elect Stuart Altman Mgmt For For For Elect Chester Black Mgmt For For For Elect Frank Byrne Mgmt For For For Elect William Miller, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For For For Elect Nolan Archibald Mgmt For For For Elect David Burritt Mgmt For For For Elect James Ellis, Jr. Mgmt For For For Elect Gwendolyn King Mgmt For For For Elect James Loy Mgmt For For For Elect Douglas McCorkindale Mgmt For For For Elect Joseph Ralston Mgmt For For For Elect Frank Savage Mgmt For For For Elect James Schneider Mgmt For For For Elect Anne Stevens Mgmt For For For Elect Robert Stevens Mgmt For For For Elect James Ukropina Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 Adoption of Simple Majority Voting Mgmt For For For 4 MANAGEMENT PROPOSAL: TO Mgmt For Against Against AMEND THE CHARTER TO DELETE ARTICLE XIII 5 Amendment to the 2003 Incentive Mgmt For For For Performance Award Plan 6 MANAGEMENT PROPOSAL: TO Mgmt For For For ADOPT THE 2009 DIRECTORS EQUITY PLAN 7 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 8 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Nuclear Weapons Involvement 9 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status CG CUSIP9 540424207 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.E. Mgmt For Against Against BERMAN 2 ELECTION OF DIRECTOR: J.L. Mgmt For Against Against BOWER 3 ELECTION OF DIRECTOR: C.M. Mgmt For Against Against DIKER 4 ELECTION OF DIRECTOR: P.J. Mgmt For Against Against FRIBOURG 5 ELECTION OF DIRECTOR: W.L. Mgmt For Against Against HARRIS 6 ELECTION OF DIRECTOR: P.A. Mgmt For Against Against LASKAWY 7 ELECTION OF DIRECTOR: G.R. Mgmt For Against Against SCOTT 8 ELECTION OF DIRECTOR: A.H. Mgmt For Against Against TISCH 9 ELECTION OF DIRECTOR: J.S. Mgmt For Against Against TISCH 10 ELECTION OF DIRECTOR: J.M. Mgmt For Against Against TISCH 11 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 12 SHAREHOLDER PROPOSAL- ShrHoldr Against For Against CUMULATIVE VOTING 13 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For PERFORMANCE STANDARDS FOR EXECUTIVE COMPENSATION 14 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For HEALTH CARE REFORM 15 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For ADVERTISING EXPENDITURES Lubrizol Corp. Ticker Security ID: Meeting Date Meeting Status LZ CUSIP9 549271104 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Abernathy Mgmt For For For Elect Dominic Pileggi Mgmt For For For Elect Harriet Taggart Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr For For For Declassification of the Board Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 4 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 5 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 6 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 7 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 9 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP9 58155Q103 07/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. HAMMERGREN 2 ELECTION OF DIRECTOR: M. Mgmt For For For CHRISTINE JACOBS 3 Amendment to Declassify the Board Mgmt For For For 4 Amendment to the 2005 Stock Plan Mgmt For For For 5 Amendment to the 2000 Employee Mgmt For For For Stock Purchase Plan 6 Ratification of Auditor Mgmt For For For Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ROY J. Mgmt For For For BOSTOCK 2 ELECTION OF DIRECTOR: Mgmt For For For ERSKINE B. BOWLES 3 ELECTION OF DIRECTOR: Mgmt For For For HOWARD J. DAVIES 4 ELECTION OF DIRECTOR: C. Mgmt For For For ROBERT KIDDER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For J. MACK 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 8 ELECTION OF DIRECTOR: Mgmt For For For HUTHAM S. OLAYAN 9 ELECTION OF DIRECTOR: Mgmt For For For CHARLES E. PHILLIPS, JR. 10 ELECTION OF DIRECTOR: O. Mgmt For For For GRIFFITH SEXTON 11 ELECTION OF DIRECTOR: LAURA Mgmt For For For D. TYSON 12 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 13 Elimination of Supermajority Mgmt For For For Requirement 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING HUMAN RIGHTS REPORT National City Corp. Ticker Security ID: Meeting Date Meeting Status NCC CUSIP9 635405103 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jon Barfield Mgmt For For For Elect James Broadhurst Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Bernadine Healy Mgmt For For For Elect Jeffrey Kelly Mgmt For For For Elect Allen Koranda Mgmt For For For Elect Michael McCallister Mgmt For For For Elect Paul Ormond Mgmt For For For Elect Peter Raskind Mgmt For For For Elect Gerald Shaheen Mgmt For For For Elect Jerry Thornton Mgmt For For For Elect Morry Weiss Mgmt For For For 2 Ratification of Auditor Mgmt For For For Newell Rubbermaid Inc Ticker Security ID: Meeting Date Meeting Status NWL CUSIP9 651229106 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL T. COWHIG 2 ELECTION OF DIRECTOR: MARK Mgmt For For For D. KETCHUM 3 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. MAROHN 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND G. VIAULT 5 Ratification of Auditor Mgmt For For For 6 APPROVE THE COMPANY'S Mgmt For For For MANAGEMENT CASH BONUS PLAN. 7 Elimination of Supermajority Vote Mgmt For For For Requirements and Fair Price Provision NiSource, Inc Ticker Security ID: Meeting Date Meeting Status NI CUSIP9 65473P105 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD A. ABDOO 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN C. BEERING 3 ELECTION OF DIRECTOR: Mgmt For For For DEBORAH S. COLEMAN 4 ELECTION OF DIRECTOR: Mgmt For For For DENNIS E. FOSTER 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E. JESANIS 6 ELECTION OF DIRECTOR: Mgmt For For For MARTY K. KITTRELL 7 ELECTION OF DIRECTOR: W. LEE Mgmt For For For NUTTER 8 ELECTION OF DIRECTOR: IAN M. Mgmt For For For ROLLAND 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. SKAGGS, JR. 10 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. THOMPSON 11 ELECTION OF DIRECTOR: Mgmt For For For CAROLYN Y. WOO 12 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTANTS. 13 Elimination of Supermajority Mgmt For For For Requirement Norfolk Southern Corp. Ticker Security ID: Meeting Date Meeting Status NSC CUSIP9 655844108 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerald Baliles Mgmt For For For Elect Gene Carter Mgmt For For For Elect Karen Horn Mgmt For For For Elect J. Paul Reason Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nucor Corp. Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Browning Mgmt For Withhold Against Elect Victoria Haynes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Annual and Long- Mgmt For For For Term Senior Officers Incentive Compensation Plans 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 6 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 7 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For AVEDICK B. POLADIAN 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 15 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION. 16 INDEPENDENCE OF ShrHoldr Against For Against COMPENSATION CONSULTANTS. 17 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE. 18 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 11/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For For For Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Fiscal Year 2008 Executive Bonus Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For AN OPEN SOURCE REPORT. Packaging Corp. Of America Ticker Security ID: Meeting Date Meeting Status PKG CUSIP9 695156109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cheryl Beebe Mgmt For For For Elect Henry Frigon Mgmt For For For Elect Hasan Jameel Mgmt For For For Elect Samuel Mencoff Mgmt For For For Elect Roger Porter Mgmt For For For Elect Paul Stecko Mgmt For For For Elect Rayford Williamson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Harty Mgmt For Withhold Against Elect Candy Obourn Mgmt For Withhold Against Elect Donald Washkewicz Mgmt For Withhold Against 2 A MANAGEMENT PROPOSAL TO Mgmt For For For DECLASSIFY THE BOARD OF DIRECTORS 3 Ratification of Auditor Mgmt For For For Partnerre Limited Ticker Security ID: Meeting Date Meeting Status PRE CUSIP9 G6852T105 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Judith Hanratty Mgmt For For For Elect Rémy Sautter Mgmt For For For Elect Patrick Thiele Mgmt For For For Elect Jürgen Zech Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE OUR 2005 Mgmt For For For EMPLOYEE EQUITY PLAN, AS AMENDED AND RESTATED. 4 Transaction of Other Business Mgmt For Against Against Pepco Holdings Inc Ticker Security ID: Meeting Date Meeting Status POM CUSIP9 713291102 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Dunn, IV Mgmt For Withhold Against Elect Terence Golden Mgmt For Withhold Against Elect Frank Heintz Mgmt For Withhold Against Elect Barbara Krumsiek Mgmt For Withhold Against Elect George MacCormack Mgmt For Withhold Against Elect Richard McGlynn Mgmt For Withhold Against Elect Lawrence Nussdorf Mgmt For Withhold Against Elect Frank Ross Mgmt For Withhold Against Elect Pauline Schneider Mgmt For Withhold Against Elect Lester Silverman Mgmt For Withhold Against Elect William Torgerson Mgmt For Withhold Against Elect Dennis Wraase Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. HOWELL 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 10 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 11 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 12 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 13 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING SEPARATION OF CHAIRMAN AND CEO ROLES. PG & E Corp. Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For R. ANDREWS 2 ELECTION OF DIRECTOR: C. LEE Mgmt For For For COX 3 ELECTION OF DIRECTOR: PETER Mgmt For For For A. DARBEE 4 ELECTION OF DIRECTOR: Mgmt For For For MARYELLEN C. HERRINGER 5 ELECTION OF DIRECTOR: Mgmt For For For RICHARD A. MESERVE 6 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 7 ELECTION OF DIRECTOR: Mgmt For For For BARBARA L. RAMBO 8 ELECTION OF DIRECTOR: Mgmt For For For BARRY LAWSON WILLIAMS 9 Ratification of Auditor Mgmt For For For 10 STATEMENT OF PERSONAL ShrHoldr Against Against For CONTRIBUTION BY CEO 11 SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY 12 INDEPENDENT LEAD DIRECTOR ShrHoldr Against Against For PNC Financial Services Group Inc Ticker Security ID: Meeting Date Meeting Status PNC CUSIP9 693475105 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Berndt Mgmt For Withhold Against Elect Charles Bunch Mgmt For For For Elect Paul Chellgren Mgmt For For For Elect Robert Clay Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Kay James Mgmt For For For Elect Richard Kelson Mgmt For For For Elect Bruce Lindsay Mgmt For For For Elect Anthony Massaro Mgmt For For For Elect Jane Pepper Mgmt For For For Elect James Rohr Mgmt For For For Elect Donald Shepard Mgmt For For For Elect Lorene Steffes Mgmt For For For Elect Dennis Strigl Mgmt For For For Elect Stephen Thieke Mgmt For For For Elect Thomas Usher Mgmt For For For Elect George Walls, Jr. Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 Ratification of Auditor Mgmt For For For PPG Industries Inc Ticker Security ID: Meeting Date Meeting Status PPG CUSIP9 693506107 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Hugh Grant Mgmt For For For Elect Michele Hooper Mgmt For For For Elect Robert Mehrabian Mgmt For For For 2 Ratification of Auditor Mgmt For For For Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rajat Gupta Mgmt For For For Elect A. G. Lafley Mgmt For For For Elect Lynn Martin Mgmt For For For Elect Johnathan Rodgers Mgmt For For For Elect John Smith, Jr. Mgmt For For For Elect Ralph Snyderman Mgmt For For For Elect Margaret Whitman Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For AWARD NO FUTURE STOCK OPTIONS 4 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For REPORT ON COMPANY POLICIES AND ACTIVITIES 5 SHAREHOLDER PROPOSAL #3 - ShrHoldr Against Against For ANIMAL TESTING Protective Life Corp. Ticker Security ID: Meeting Date Meeting Status PL CUSIP9 743674103 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James French Mgmt For For For Elect Thomas Hamby Mgmt For For For Elect John Johns Mgmt For For For Elect Vanessa Leonard Mgmt For For For Elect Charles McCrary Mgmt For Withhold Against Elect John McMahon, Jr. Mgmt For For For Elect Malcolm Portera Mgmt For For For Elect C. Dowd Ritter Mgmt For For For Elect William Terry Mgmt For For For Elect W. Michael Warren, Jr. Mgmt For For For Elect Vanessa Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO APPROVE THE Mgmt For For For COMPANY'S LONG-TERM INCENTIVE PLAN. Qlogic Corp. Ticker Security ID: Meeting Date Meeting Status QLGC CUSIP9 747277101 08/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect H.K. Desai Mgmt For For For Elect Joel Birnbaum Mgmt For For For Elect Larry Carter Mgmt For For For Elect James Fiebiger Mgmt For For For Elect Balakrishnan Iyer Mgmt For Withhold Against Elect Carol Miltner Mgmt For For For Elect George Wells Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF KPMG LLP AS INDEPENDENT AUDITORS Rohm & Haas Company Ticker Security ID: Meeting Date Meeting Status ROH CUSIP9 775371107 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTORS: W.J. Mgmt For For For AVERY 2 ELECTION OF DIRECTORS: R.L. Mgmt For For For GUPTA 3 ELECTION OF DIRECTORS: D.W. Mgmt For For For HAAS 4 ELECTION OF DIRECTORS: T.W. Mgmt For For For HAAS 5 ELECTION OF DIRECTORS: R.L. Mgmt For For For KEYSER 6 ELECTION OF DIRECTORS: R.J. Mgmt For For For MILLS 7 ELECTION OF DIRECTORS: S.O. Mgmt For For For MOOSE 8 ELECTION OF DIRECTORS: G.S. Mgmt For For For OMENN 9 ELECTION OF DIRECTORS: G.L. Mgmt For For For ROGERS 10 ELECTION OF DIRECTORS: R.H. Mgmt For For For SCHMITZ 11 ELECTION OF DIRECTORS: G.M. Mgmt For For For WHITESIDES 12 ELECTION OF DIRECTORS: M.C. Mgmt For For For WHITTINGTON 13 Ratification of Auditor Mgmt For For For Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO MAJORITY VOTING Sierra Pacific Resources Inc Ticker Security ID: Meeting Date Meeting Status SRP CUSIP9 826428104 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Anderson, Jr. Mgmt For For For Elect Glenn C. Christenson Mgmt For For For Elect Philip Satre Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 3 Amendment to the Executive Long- Mgmt For For For Term Incentive Plan 4 TO APPROVE AMENDMENTS TO Mgmt For For For THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN 5 Ratification of Auditor Mgmt For For For Smurfit-Stone Container Corp. Ticker Security ID: Meeting Date Meeting Status SSCC CUSIP9 832727101 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. BORIS 2 ELECTION OF DIRECTOR: Mgmt For For For CONNIE K. DUCKWORTH 3 ELECTION OF DIRECTOR: ALAN Mgmt For Against Against E. GOLDBERG 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM T. LYNCH, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For PATRICK J. MOORE 6 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. O CONNOR 7 ELECTION OF DIRECTOR: JERRY Mgmt For For For K. PEARLMAN 8 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS A. REYNOLDS, III 9 ELECTION OF DIRECTOR: Mgmt For For For EUGENE C. SIT 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. SMITHBURG 11 Ratification of Auditor Mgmt For For For Sonoco Products Company Ticker Security ID: Meeting Date Meeting Status SON CUSIP9 835495102 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Bradshaw Mgmt For For For Elect James Coker Mgmt For For For Elect Lloyd Newton Mgmt For For For Elect Marc Oken Mgmt For For For Elect Philippe Rollier Mgmt For For For 2 TO APPROVE THE 2008 LONG- Mgmt For For For TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Southwest Airlines Company Ticker Security ID: Meeting Date Meeting Status LUV CUSIP9 844741108 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Biegler Mgmt For Withhold Against Elect Louis Caldera Mgmt For Withhold Against Elect C. Webb Crockett Mgmt For Withhold Against Elect William Cunningham Mgmt For Withhold Against Elect Travis Johnson Mgmt For Withhold Against Elect Gary Kelly Mgmt For Withhold Against Elect Nancy Loeffler Mgmt For Withhold Against Elect John Montford Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL: ShrHoldr Against For Against DIRECTORS TO BE ELECTED BY MAJORITY VOTE BYLAW. 4 SHAREHOLDER PROPOSAL: ShrHoldr Against For Against INDEPENDENT COMPENSATION COMMITTEE. 5 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For SUSTAINABILITY REPORTING. Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BASIL Mgmt For For For L. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR M. BLANK 3 ELECTION OF DIRECTOR: MARY Mgmt For For For ELIZABETH BURTON 4 ELECTION OF DIRECTOR: Mgmt For For For JUSTIN KING 5 ELECTION OF DIRECTOR: Mgmt For For For CAROL MEYROWITZ 6 ELECTION OF DIRECTOR: Mgmt For For For ROWLAND T. MORIARTY 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. NAKASONE 8 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SARGENT 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. SULENTIC 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN TRUST 11 ELECTION OF DIRECTOR: VIJAY Mgmt For For For VISHWANATH 12 ELECTION OF DIRECTOR: PAUL Mgmt For For For F. WALSH 13 Elimination of Supermajority Mgmt For For For Requirement 14 Executive Officer Incentive Plan Mgmt For For For 15 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call a Special Meeting Sunoco Inc Ticker Security ID: Meeting Date Meeting Status SUN CUSIP9 86764P109 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Darnall Mgmt For For For Elect John Drosdick Mgmt For For For Elect Gary Edwards Mgmt For For For Elect Ursula Fairbairn Mgmt For For For Elect Thomas Gerrity Mgmt For For For Elect Rosemarie Greco Mgmt For For For Elect John Jones, III Mgmt For For For Elect James Kaiser Mgmt For For For Elect R. Anderson Pew Mgmt For For For Elect G. Jackson Ratcliffe Mgmt For For For Elect John Rowe Mgmt For For For Elect John Wulff Mgmt For For For 2 APPROVAL OF THE SUNOCO, Mgmt For For For INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN II. 3 Ratification of Auditor Mgmt For For For Symantec Corp. Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect William Coleman, III Mgmt For For For Elect Frank Dangeard Mgmt For For For Elect David Mahoney Mgmt For For For Elect Robert Miller Mgmt For For For Elect George Reyes Mgmt For Withhold Against Elect Daniel Schulman Mgmt For For For Elect John Thompson Mgmt For For For Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2000 Director Mgmt For For For Equity Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Resolution for Executive Compensation Teleflex Inc Ticker Security ID: Meeting Date Meeting Status TFX CUSIP9 879369106 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Cook Mgmt For For For Elect George Babich, Jr. Mgmt For For For Elect Stephen Klasko Mgmt For For For Elect Benson Smith Mgmt For For For 2 APPROVAL OF THE TELEFLEX Mgmt For For For INCORPORATED 2008 STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For The Travelers Companies, Inc Ticker Security ID: Meeting Date Meeting Status TRV CUSIP9 89417E109 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ALAN Mgmt For For For L. BELLER 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. DASBURG 3 ELECTION OF DIRECTOR: JANET Mgmt For For For M. DOLAN 4 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 5 ELECTION OF DIRECTOR: JAY S. Mgmt For For For FISHMAN 6 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE G. GRAEV 7 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA L. HIGGINS 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS R. HODGSON 9 ELECTION OF DIRECTOR: CLEVE Mgmt For For For L. KILLINGSWORTH, JR. 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT I. LIPP 11 ELECTION OF DIRECTOR: Mgmt For For For BLYTHE J. MCGARVIE 12 ELECTION OF DIRECTOR: GLEN Mgmt For For For D. NELSON, MD 13 ELECTION OF DIRECTOR: Mgmt For For For LAURIE J. THOMSEN 14 Ratification of Auditor Mgmt For For For TJX Companies Inc Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jose Alvarez Mgmt For For For Elect Alan Bennett Mgmt For For For Elect David Brandon Mgmt For For For Elect Bernard Cammarata Mgmt For For For Elect David Ching Mgmt For For For Elect Michael Hines Mgmt For For For Elect Amy Lane Mgmt For For For Elect Carol Meyrowitz Mgmt For For For Elect John O'Brien Mgmt For For For Elect Robert Shapiro Mgmt For For For Elect Willow Shire Mgmt For For For Elect Fletcher Wiley Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF PRICEWATERHOUSECOOPERS LLP. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ELECTION OF DIRECTORS BY MAJORITY VOTE. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING IMPLEMENTATION OF THE MACBRIDE PRINCIPLES. TOTAL SA Ticker Security ID: Meeting Date Meeting Status TOT CUSIP9 89151E109 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF PARENT Mgmt For For For COMPANY FINANCIAL STATEMENTS 2 APPROVAL OF CONSOLIDATED Mgmt For For For FINANCIAL STATEMENTS 3 ALLOCATION OF EARNINGS, Mgmt For For For DECLARATION OF DIVIDEND 4 AGREEMENTS COVERED BY Mgmt For For For ARTICLE L. 225-38 OF THE FRENCH COMMERCIAL CODE 5 Severance Package (Thierry Mgmt For For For Desmarest) 6 Severance Package (Christophe de Mgmt For Against Against Margerie) 7 AUTHORIZATION FOR THE Mgmt For For For BOARD OF DIRECTORS TO TRADE SHARES OF THE COMPANY 8 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF MR. PAUL DESMARAIS JR. AS A DIRECTOR 9 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF MR. BERTRAND JACQUILLAT AS A DIRECTOR 10 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF LORD PETER LEVENE OF PORTSOKEN AS A DIRECTOR 11 APPOINTMENT OF MRS. Mgmt For Against Against PATRICIA BARBIZET AS A DIRECTOR 12 APPOINTMENT OF MR. CLAUDE Mgmt For Against Against MANDIL AS A DIRECTOR 13 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 14 Authority to Issue Shares or Mgmt For For For Convertible Securities w/out Preemptive Rights 15 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 16 Authority to Increase Capital for Mgmt For For For Employee Benefits 17 Authority to Issue Restricted Stock Mgmt For For For to Employees 18 REMOVAL OF MR. ANTOINE ShrHoldr Against Against For JEANCOURT-GALIGNANI FROM HIS DIRECTORSHIP 19 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Directors' Attendance (Proposal B) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Granting of Restricted Stock to Employees (Proposal C) TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/16/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends; Mgmt For For For Acknowledgment of Previous Profit Distributions 6 Related Party Transactions Mgmt For For For 7 Severance Package (Thierry Mgmt For For For Desmarest) 8 Severance Package (Christophe de Mgmt For Against Against Margerie) 9 Authority to Trade in Company Mgmt For For For Stock 10 Elect Paul Desmarais Jr. Mgmt For Against Against 11 Elect Bertrand Jacquillat Mgmt For Against Against 12 Elect Peter Levene of Portsoken Mgmt For Against Against 13 Appoint Ms. Patricia Barbizet as a Mgmt For Against Against Director for a 3-year period 14 Appoint Mr. M. Claude Mandil as a Mgmt For Against Against Director for a 3-year period 15 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 16 Authority to Issue Shares or Mgmt For For For Convertible Securities w/out Preemptive Rights 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Authority to Increase Capital for Mgmt For For For Employee Benefits 19 Authority to Issue Restricted Stock Mgmt For For For to Employees 20 Shareholder Proposal Regarding ShrHoldr Against Against For Removal of Director (Proposal A) 21 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Directors' Attendance (Proposal B) 22 Shareholder Proposal Regarding ShrHoldr Against Against For Granting of Restricted Stock to Employees (Proposal C) Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 G9143X208 03/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Blair Mgmt For For For Elect Edward Breen Mgmt For For For Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For For For Elect John Krol Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect Jerome York Mgmt For For For Elect Timothy Donahue Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 AMENDMENTS TO THE Mgmt For For For COMPANY'S BYE-LAWS United States Steel Corp. Ticker Security ID: Meeting Date Meeting Status X CUSIP9 912909108 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Gephardt Mgmt For For For Elect Glenda McNeal Mgmt For For For Elect Patricia Tracey Mgmt For For For Elect Graham Spanier Mgmt For For For 2 Ratification of Auditor Mgmt For For For US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Joel Johnson Mgmt For For For 3 Elect David O'Maley Mgmt For For For 4 Elect O'Dell Owens Mgmt For For For 5 Elect Craig Schnuck Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 8 Shareholder Proposal Regarding ShrHoldr Against Against For Separation of Chairman and CEO Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. E. Bradford Mgmt For For For Elect Ronald Calgaard Mgmt For For For Elect Irl Engelhardt Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Prohibition of Executive Stock Sales During Stock Repurchase Periods 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 2 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 4 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 5 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 8 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 9 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 10 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 13 Ratification of Auditor Mgmt For For For 14 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 15 GENDER IDENTITY ShrHoldr Against Against For NONDISCRIMINATION POLICY 16 SEPARATE OFFICES OF ShrHoldr Against Against For CHAIRMAN AND CEO Wachovia Corp. Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. BAKER, II 2 ELECTION OF DIRECTOR: PETER Mgmt For Against Against C. BROWNING 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CASTEEN, III 4 ELECTION OF DIRECTOR: JERRY Mgmt For For For GITT 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GOODWIN, JR. 6 ELECTION OF DIRECTOR: Mgmt For For For MARYELLEN C. HERRINGER 7 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT A. INGRAM 8 ELECTION OF DIRECTOR: Mgmt For For For DONALD M. JAMES 9 ELECTION OF DIRECTOR: Mgmt For For For MACKEY J. MCDONALD 10 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 11 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY D. PROCTOR 12 ELECTION OF DIRECTOR: Mgmt For For For ERNEST S. RADY 13 ELECTION OF DIRECTOR: VAN L. Mgmt For For For RICHEY 14 ELECTION OF DIRECTOR: RUTH Mgmt For For For G. SHAW 15 ELECTION OF DIRECTOR: LANTY Mgmt For For For L. SMITH 16 ELECTION OF DIRECTOR: G. Mgmt For For For KENNEDY THOMPSON 17 ELECTION OF DIRECTOR: DONA Mgmt For For For DAVIS YOUNG 18 Ratification of Auditor Mgmt For For For 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 20 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING REPORTING POLITICAL CONTRIBUTIONS. 21 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING THE NOMINATION OF DIRECTORS. Wal-Mart Stores Inc Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: AIDA Mgmt For For For M. ALVAREZ 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For W. BREYER 3 ELECTION OF DIRECTOR: M. Mgmt For Against Against MICHELE BURNS 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For ROGER C. CORBETT 6 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS N. DAFT 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For D. GLASS 8 ELECTION OF DIRECTOR: Mgmt For For For GREGORY B. PENNER 9 ELECTION OF DIRECTOR: ALLEN Mgmt For For For I. QUESTROM 10 ELECTION OF DIRECTOR: H. LEE Mgmt For For For SCOTT, JR. 11 ELECTION OF DIRECTOR: ARNE Mgmt For For For M. SORENSON 12 ELECTION OF DIRECTOR: JIM C. Mgmt For For For WALTON 13 ELECTION OF DIRECTOR: S. Mgmt For For For ROBSON WALTON 14 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. WILLIAMS 15 ELECTION OF DIRECTOR: LINDA Mgmt For For For S. WOLF 16 APPROVAL OF MANAGEMENT Mgmt For For For INCENTIVE PLAN, AS AMENDED AND RESTATED 17 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT ACCOUNTANTS 18 AMEND EQUAL EMPLOYMENT ShrHoldr Against Against For OPPORTUNITY POLICY 19 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE 20 RECOUPMENT OF SENIOR ShrHoldr Against Against For EXECUTIVE COMPENSATION POLICY 21 ESTABLISH HUMAN RIGHTS ShrHoldr Against Against For COMMITTEE 22 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION 23 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 24 SOCIAL AND REPUTATION ShrHoldr Against Against For IMPACT REPORT 25 SPECIAL SHAREHOLDERS' ShrHoldr Against Against For MEETING Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 4 ELECTION OF DIRECTOR: Mgmt For For For JUDITH L. ESTRIN 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. IGER 6 ELECTION OF DIRECTOR: Mgmt For Against Against STEVEN P. JOBS 7 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 8 ELECTION OF DIRECTOR: Mgmt For For For AYLWIN B. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. MATSCHULLAT 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. PEPPER, JR. 12 ELECTION OF DIRECTOR: ORIN Mgmt For For For C. SMITH 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Amended and Mgmt For Against Against Restated 2005 Stock Incentive Plan 15 Amendment to the 2002 Executive Mgmt For For For Performance Plan Waste Management Inc Ticker Security ID: Meeting Date Meeting Status WMI CUSIP9 94106L109 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PROPOSAL TO ELECT: PASTORA Mgmt For For For SAN JUAN CAFFERTY 2 PROPOSAL TO ELECT: FRANK M. Mgmt For For For CLARK, JR. 3 PROPOSAL TO ELECT: PATRICK Mgmt For For For W. GROSS 4 PROPOSAL TO ELECT: THOMAS Mgmt For For For I. MORGAN 5 PROPOSAL TO ELECT: JOHN C. Mgmt For For For POPE 6 PROPOSAL TO ELECT: W. Mgmt For For For ROBERT REUM 7 PROPOSAL TO ELECT: STEVEN Mgmt For For For G. ROTHMEIER 8 PROPOSAL TO ELECT: DAVID P. Mgmt For For For STEINER 9 PROPOSAL TO ELECT: THOMAS Mgmt For For For H. WEIDEMEYER 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Political Contributions Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Angela Braly Mgmt For For For Elect William Bush Mgmt For For For Elect Warren Jobe Mgmt For For For Elect William Mays Mgmt For For For Elect Donald Riegle, Jr. Mgmt For For For Elect William Ryan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Resolution on Compensation Wesco International Inc Ticker Security ID: Meeting Date Meeting Status WCC CUSIP9 95082P105 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roy Haley Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect John Morgan Mgmt For For For Elect James L. Singleton Mgmt For For For 2 Amendment to the 1999 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Whirlpool Corp. Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HERMAN CAIN 2 ELECTION OF DIRECTOR: JEFF Mgmt For For For M. FETTIG 3 ELECTION OF DIRECTOR: MILES Mgmt For For For L. MARSH 4 ELECTION OF DIRECTOR: PAUL Mgmt For For For G. STERN 5 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against ELECT EACH DIRECTOR ANNUALLY. 6 Shareholder Proposal Regarding ShrHoldr Against For Against Eliminating Supermajority Provisions Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP9 983024100 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT M. AMEN 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. CRITELLI 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT ESSNER 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FEERICK 5 ELECTION OF DIRECTOR: Mgmt For For For FRANCES D. FERGUSSON 6 ELECTION OF DIRECTOR: Mgmt For For For VICTOR F. GANZI 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT LANGER 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For P. MASCOTTE 9 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND J. MCGUIRE 10 ELECTION OF DIRECTOR: MARY Mgmt For For For LAKE POLAN 11 ELECTION OF DIRECTOR: Mgmt For For For BERNARD POUSSOT 12 ELECTION OF DIRECTOR: GARY Mgmt For For For L. ROGERS 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. TORELL III 14 Ratification of Auditor Mgmt For For For 15 VOTE TO AMEND AND RESTATE Mgmt For For For THE WYETH 2005 STOCK INCENTIVE PLAN 16 VOTE TO ADOPT THE WYETH Mgmt For For For 2008 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN 17 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions 18 Shareholder Proposal Regarding ShrHoldr Against Against For Recoupment of Unearned Bonuses XL Capital Limited Ticker Security ID: Meeting Date Meeting Status XL CUSIP9 G98255105 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herbert Haag Mgmt For For For Elect Ellen Thrower Mgmt For For For Elect John Vereker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Directors Stock Mgmt For For For and Option Plan Zimmer Holdings Inc Ticker Security ID: Meeting Date Meeting Status ZMH CUSIP9 98956P102 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For C. DVORAK 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. HAGEMANN 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR J. HIGGINS 4 ELECTION OF DIRECTOR: CECIL Mgmt For For For B. PICKETT, PH.D. 5 AUDITOR RATIFICATION Mgmt For For For 6 Amendment to the Executive Mgmt For For For Performance Incentive Plan 7 Elimination of Supermajority Mgmt For For For Requirement Zions Bancorporation Ticker Security ID: Meeting Date Meeting Status ZION CUSIP9 989701107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JERRY Mgmt For For For C. ATKIN 2 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN D. QUINN 3 ELECTION OF DIRECTOR: Mgmt For For For SHELLEY THOMAS WILLIAMS 4 Shareholder Proposal Regarding ShrHoldr Abstain For Against Declassification of the Board 5 Ratification of Auditor Mgmt For For For 6 Transaction of Other Business Mgmt For Against Against Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Equity Income Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
